USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                FOR THE FIRST CIRCUIT                              _________________________          Nos. 97-1261               97-1263                    INMATES OF SUFFOLK COUNTY JAIL, ETC., ET AL.,                                Plaintiffs, Appellees,                                          v.                           RICHARD J. ROUSE, ETC., ET AL.,                               Defendants, Appellants.                              _________________________          No. 97-1262                    INMATES OF SUFFOLK COUNTY JAIL, ETC., ET AL.,                               Plaintiffs, Appellants,                                          v.                           RICHARD J. ROUSE, ETC., ET AL.,                                Defendants, Appellees.                              _________________________          No. 97-1334                    INMATES OF SUFFOLK COUNTY JAIL, ETC., ET AL.,                                Plaintiffs, Appellees,                                          v.                           RICHARD J. ROUSE, ETC., ET AL.,                                Defendants, Appellees,                              _________________________                              UNITED STATES OF AMERICA,                                Intervenor, Appellant.                              _________________________                    APPEALS FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Robert E. Keeton, U.S. District Judge]                                             ___________________                              _________________________                                        Before                                Selya, Circuit Judge,                                       _____________                      Aldrich and Coffin, Senior Circuit Judges.                                          _____________________                              _________________________               Max D. Stern, with  whom Lynn Weissberg and Stern,  Shapiro,               ____________             ______________     ________________          Weissberg & Garin were on brief, for plaintiffs.          _________________               John D.  Hanify, with whom  Robyn J. Bartlett, Owen  P. Kane               _______________             _________________  _____________          and Hanify  & King were on brief, for defendant Richard J. Rouse,              ______________          Sheriff of Suffolk County.               Douglas H. Wilkins,  Assistant Attorney  General, with  whom               __________________          Scott  Harshbarger,  Attorney  General,   and  Thomas  O.   Bean,          __________________                             _________________          Assistant  Attorneys  General,  were  on  brief,  for  defendants          Commonwealth of Massachusetts and Commissioner of Correction.               Robert  M.  Loeb,  with  whom  Frank  W.  Hunger,  Assistant               ________________               _________________          Attorney General, Donald  K. Stern, United States  Attorney , and                            ________________          Barbara L. Herwig and  John C. Hoyle, Attorneys,  Civil Division,          _________________      _____________          Department of Justice, were on brief, for the intervenor.                              _________________________                                   November 7, 1997                               _______________________                    SELYA,  Circuit Judge.    The  passage  of  the  Prison                    SELYA,  Circuit Judge.                            _____________          Litigation Reform Act, 18 U.S.C.A.    3626 (Supp. 1997) (the PLRA          or  the  Act),  brought  cheers   to  the  lips  of  many  prison          administrators.  In  its wake, the Sheriff of  Suffolk County and          the Massachusetts  Commissioner of Correction  (collectively, the          defendants)  cast  their gaze  toward a  consent decree  that has          governed important aspects  of the county's handling  of pretrial          detainees  since  1979.    Spying an  opportunity  to  sever  the          shackles  of judicial oversight,  the defendants invoked  the new          law  and  asked  the  supervising  tribunal,  the  United  States          District  Court for the District of  Massachusetts, to vacate the          decree  or,  in  the alternative,  to  terminate  all prospective          relief  under   it.     The  plaintiffs   questioned  the   Act's          constitutionality and  raised a host  of other objections  to the          defendants'   motions.      The  district   court   repulsed  the          constitutional  attack but construed the PLRA to require only the          termination of prospective relief, not the vacatur of the consent          decree itself.  See  Inmates of Suffolk County Jail v. Sheriff of                          ___  ______________________________    __________          Suffolk County, 952 F. Supp. 869 (D. Mass. 1997) (D. Ct. Op.).          ______________                                    __________                    After careful consideration of the meaning of the PLRA,          we vouchsafe the  Act's constitutionality against  the challenges          asserted here and  construe it to entitle  correctional officials          to the termination of  existing consent decrees in civil  actions          involving   prison  conditions   (except  in   the  presence   of          statutorily   prescribed    conditions   that    forestall   such          termination).                                          3          I.  BACKGROUND          I.  BACKGROUND                    This  litigation  deals  almost  exclusively  with  the          effect  of  the PLRA  on  an extant  consent  decree.   Thus, the          history  of the  conflict is  of  minimal import,  and we  merely          sketch  it.    The shelves  of  any  reasonably  well-stocked law          library afford readers who hunger for  more exegetic detail ample          opportunity to  dine elsewhere.   See, e.g.,  Inmates of  Suffolk                                            ___  ____   ___________________          County Jail  v. Eisenstadt,  360 F. Supp.  676, 679-84  (D. Mass.          ___________     __________          1973), aff'd, 494  F.2d 1196 (1st Cir. 1974);  Inmates of Suffolk                 _____                                   __________________          County  Jail v.  Kearney, 734  F. Supp.  561, 562-63  (D. Mass.),          ____________     _______          aff'd, 915 F.2d  1557 (1st Cir. 1990) (table),  vacated, 502 U.S.          _____                                           _______          367 (1992); Inmates  of Suffolk County Jail v.  Kearney, 928 F.2d                      _______________________________     _______          33, 34 (1st Cir. 1991); D. Ct. Op., 952 F. Supp. at 871-73.                                  __________                    In  1971 the plaintiff class, which consists of present          and future pretrial detainees held or  to be held in the  Suffolk          County  jail  (collectively,  the plaintiffs),  brought  a  civil          action  alleging that  the  conditions  of  their  confinement             particularly  double bunking    violated the Eighth  Amendment to          the United States Constitution.  After extensive skirmishing, not          relevant here, the parties reached a rapprochement,  subsequently          approved by the  district court and embodied in  the 1979 consent          decree, in  which they ratified  an architectural plan for  a new          facility  featuring   single-occupancy  cells.     The  agreement          contemplated  the phasing-out of the existing Charles Street jail          once the new structure was in place.                    As the Scottish poet warned,  "the best laid schemes o'                                          4          mice and men gang aft  a-gley," Robert Burns, To a  Mouse (1785),                                                        ___________          and in  this case time proved  a formidable opponent.   Growth in          prison  population  and  delays  in  construction  both  exceeded          expectations.  The new facility  (the Nashua Street jail) was not          completed until mid-1990 and  was hard-pressed from the start  to          cope with the  Sheriff's escalating needs.  In  response to these          volatile conditions,  the consent  decree was  modified by  court          order in  1985,  1990, and  1994.    The last  of  these  changes          permitted  limited double bunking  at the Nashua  Street facility          (the  Sheriff having  closed the  Charles  Street facility  prior          thereto).1                    In   July  1996  the   Sheriff  initiated  the  current          engagement.  He  grasped the weapon that Congress  had forged and          moved to terminate all  prospective relief pursuant to the  PLRA.          Not to be  outdone, the Commissioner moved to  vacate the consent          decree outright, thus  formalizing a suggestion that  the Sheriff          had omitted  from his motion  but had included in  the memorandum          supporting the  motion.  When the plaintiffs  indicated that they          would  challenge the  Act's constitutionality  as  part of  their          opposition, the federal government intervened.  After sorting out          the  components of  the parties' extensive  asseverational array,          Judge  Keeton  gave  the  pertinent  provisions  of  the  PLRA  a          narrowing   construction  and   on   that   basis  upheld   their          constitutionality.   He thereupon granted the Sheriff's motion to                                        ____________________               1Notwithstanding the several emendations that have been made          to  the original  consent  decree,  we refer  to  the decree,  as          modified from time to time, as the "1979 consent decree."                                          5          the extent that  the consent decree would "no  longer be enforced          by  an order  of  specific performance,"  but declined  either to          vacate  the  decree  or  to  "terminate  the  obligations  stated          [therein]"  because  those  obligations  represented  "consensual          undertakings of the defendants with court approval."  Id. at 883.                                                                ___          All parties appealed.                    In an effort to cut a passable swath through this legal          thicket, we start by construing  the termination provision of the          PLRA.  We  then test its constitutionality and,  finding no merit          in the plaintiffs'  constitutional challenges, apply the  Act and          evaluate the  extent of the  remediation to which  the defendants          are entitled.          II.  THE PLRA          II.  THE PLRA                    In parsing  the PLRA,  we afford de  novo review.   See                                                                        ___          United States  v. Gifford, 17  F.3d 462, 471-72 (1st  Cir. 1994).          _____________     _______          Such an exercise  in statutory interpretation always  begins with          the  language of the  statute itself.   See Stowell v.  Ives, 976                                                  ___ _______     ____          F.2d 65, 69 (1st Cir. 1992).  At this stage, an inquisitive court          should assume  that the  words of the  statute, if  not specially          defined, comport with their ordinary meaning, and that the words,          so read, accurately  express the legislature's  intent.  See  FMC                                                                   ___  ___          Corp. v. Holliday, 498 U.S. 52, 57 (1990).  In keeping  with this          _____    ________          principle,  the court should  "resort to legislative  history and          other aids of statutory construction only  when the literal words          of  the  statute create  ambiguity  or  lead  to an  unreasonable          result."  United States v.  Charles George Trucking Co., 823 F.2d                    _____________     ___________________________                                          6          685, 688 (1st  Cir. 1987) (citation and  internal quotation marks          omitted).                    The PLRA is  not a paragon  of clarity.   In regard  to          existing  federal court orders,  it declares  that "in  any civil          action   with  respect  to  prison  conditions,  a  defendant  or          intervenor shall be entitled to the  immediate termination of any          prospective relief if  the relief was approved or  granted in the          absence  of a finding  by the court  that the  relief is narrowly          drawn, extends no further than necessary to correct the violation          of the Federal right, and  is the least intrusive means necessary          to correct  the violation of  the Federal right."   18 U.S.C.A.            3626(b)(2).    Such  prospective  relief  shall   not  terminate,          however, "if the court makes written findings based on the record          that prospective relief remains necessary to correct a current or          ongoing violation of the  Federal right, extends no  further than          necessary to correct the violation of the Federal right, and that          the prospective relief is narrowly  drawn and the least intrusive          means to correct the  violation."  Id.   3626(b)(3).  With regard                                             ___          to   relief  not   yet  obtained,   the   Act  contains   similar          proscriptions.   It  forbids courts  from  granting or  approving          prospective relief "unless  the court finds  that such relief  is          narrowly drawn, extends no further than necessary  to correct the          violation of the Federal right,  and is the least intrusive means          necessary to correct the violation of  the Federal right."  Id.                                                                        ___          3626(a)(1)(A).                    These iterations  are  clear  enough,  but  uncertainty                                          7          arises when we examine the  Act's definitional instructions.  One          such  passage defines "prospective relief" to include "all relief          other  than  compensatory  monetary damages,"  and  then  defines          "relief" to "mean[] all relief in any form that may be granted or          approved by the  court . . . includ[ing] consent decrees."  Id.                                                                        ___          3626(g)(7), (9).   "Consent decree," in  turn, means "any  relief          entered by  the court that is based in whole  or in part upon the          consent  or acquiescence  of  the parties  but  does not  include          private  settlements."   Id.     3626(b)(1).   In  a vacuum,  the                                   ___          interaction  of  the  Act's mechanics  and  these  definitions is          manageable:  terminating  "prospective relief"  as prescribed  by          section 3626(b)(2)  would  terminate "all  relief,"  see  section                                                               ___          3626(g)(7),  which  under  section 3626(g)(9)  "includes  consent          decrees."    Read   literally,  therefore,  once   defendants  or          intervenors  show  their  entitlement  to  terminate  prospective          relief, the  Act seemingly  requires termination  of the  consent          decree itself.                    As the district court astutely observed, this result is          counterintuitive  in that it  contradicts the usual understanding          of both "relief"  and "consent decree."   See D. Ct. Op.,  952 F.                                                    ___ __________          Supp.  at  878.   The  customary definition  of  "consent decree"          likens such decrees to judgments, see Black's  Law Dictionary 410                                            ___ _______________________          (6th  ed. 1990)  (defining  "consent  decree"  as  "[a]  judgment          entered by consent of the parties whereby the defendant agrees to          stop  alleged  illegal   activity  without  admitting  guilt   or          wrongdoing"),  and in  ordinary usage  a judgment  is "[a]  final                                          8          decision of the  court resolving the dispute  and determining the          rights and obligations of the parties," id. at 841-42.  "Relief,"                                                  ___          on the  other hand,  typically is equated  with "remedy,"  id. at                                                                     ___          1292,  which is "the  means by which  a right is  enforced or the          violation  of a right  is prevented, redressed,  or compensated,"          id. at 1294.   Inasmuch as a remedy  effectuates the adjudication          ___          expressed  in  a  judgment,  one  ordinarily  would  assume  that          "relief," by extension, effectuates  the legal decision,  arrived          at by consent, in a "consent decree."                    Congress  conflated the  two  terms  when it  described          consent decrees  as a form  of relief rather  than as  a judgment                                ____          that  engenders relief.  The  PLRA's equation of "consent decree"                _________          and "relief" contradicts  conventional understandings and creates          a situation in which a strict, language-based construction of the          PLRA requires that  commonplace legal  terms be  used in  curious          ways.   This circumstance fosters uncertainty, for a court cannot          really  tell, without  further  inquiry,  whether the  linguistic          anomaly  is accidental or purposeful (and, thus, whether Congress          meant to uproot  consent decrees themselves or  merely to vitiate          the relief attendant to them,  when it directed federal courts to          facilitate  "the immediate termination of any prospective relief"          at the behest  of prison litigation defendants  and intervenors).          This uncertainty impels us to consult extrinsic sources in search          of guidance as to Congress's intent.                    In  this  instance,   the  PLRA's  legislative  history          persuades us to embrace the unusual.  Congress passed the PLRA in                                          9          an effort, in part, to oust the federal judiciary from day-to-day          prison  management.  See 141 Cong.  Rec. 14,419 (1995) (statement                               ___          of  Sen. Abraham)  ("[N]o longer  will  prison administration  be          turned over to  Federal judges for the indefinite  future for the          slightest reason.");  id. at 14,418 (statement of Sen. Hatch) ("I                                ___          believe that  the courts have  gone too far in  micromanaging our          Nation's prisons.").  This evidence of ambient intent inclines us          to interpret the statute literally  (i.e., as directing courts to          terminate  consent decrees  outright), for  it strongly  suggests          that  the  PLRA's   sponsors  wanted  to  truncate   the  federal          judiciary's  involvement  in prison  administration.    The House          Conference Report provides  even more powerful direction  on this          score.   The Report describes  the "explanation of the  effect of          the  action  agreed  upon by  the  [legislation's]  managers" and          states that, by virtue of  the PLRA, "[p]rior consent decrees are          made  terminable upon  the motion  of  either party,  and can  be          continued  only if  the court  finds that  the imposed  relief is          necessary to correct  the violation of the federal  right."  H.R.          Conf. Rep. No. 104-378 at 166 (1995).  This plain language leaves          little room for doubt  that Congress intended the PLRA  as a last          rite for those  consent decrees that  are incapable of  surviving          the rigors of section 3626(b)(2).                    Of  course, we recognize  that the plain  meaning rule,          while a bedrock principle of statutory construction, may yield if          giving  effect to literal meaning would produce a bizarre result.          See Sullivan v. CIA, 992 F.2d 1249, 1252 (1st Cir. 1993); Charles          ___ ________    ___                                       _______                                          10          George  Trucking,  823  F.2d  at  688.   But  this  exception  is          ________________          sparingly employed, and the circumstances of this case give it no          purchase.   The result  that Congress's  plain language  portends          here  involves a  somewhat unusual  use of  terms, but it  is not          unreasonable.                    We  will  not paint  the  lily.   Given  the congruence          between  the text  of the  statute  and the  legislature's easily          discerned  intent, we conclude that Congress meant precisely what          it said   however deviant from ordinary  usage that may be   when          it wrote the PLRA and specially  defined its operative terms.  We          are therefore duty  bound to interpret the PLRA  as mandating the          termination  of  extant  consent  decrees  altogether unless  the          district court makes the specific findings that  are necessary to          keep a particular decree alive.2          III.  THE CONSTITUTIONALITY OF THE PLRA          III.  THE CONSTITUTIONALITY OF THE PLRA                    Having construed the PLRA, we next must essay a de novo          determination  of whether it  passes constitutional muster.   The          plaintiffs  say that the Act's termination provision violates the          Constitution three times over by transgressing (1) the separation          of  powers principle,  (2) the  Due Process  Clause, and  (3) the                                        ____________________               2Because   Congress   intended  the   PLRA  to   effect  the          termination of consent decrees, we  need not elaborate upon  what          consequences might  follow  from the  termination of  prospective          relief  alone.   We note,  however, that  the Second  Circuit has          invested   substantial   time    in   exploring   the   potential          ramifications of  terminating prospective relief while  leaving a          consent  decree otherwise intact.  See  Benjamin v. Jacobson, ___                                             ___  ________    ________          F.3d  ___,  ___ (2d  Cir.  1997)  [1997  WL 523896,  at  *15-16].          Inasmuch as our interpretation of  the PLRA obviates the need for          any  such exercise,  we  take  no view  of  the Benjamin  court's                                                          ________          conclusions.                                          11          Equal Protection  Clause.  Though  ably presented, none  of these          assertions carries the day.                              A.  Separation of Powers.                              A.  Separation of Powers.                                  ____________________                    Few  tenets  are  more  central to  the  genius  of our          constitutional  system than the  separation of  powers principle.          See  O'Donoghue  v.  United  States,  289 U.S.  516,  530  (1933)          ___  __________      ______________          (describing  separation of  powers as  "basic  and vital"  to our          scheme of government).  This principle has many incarnations.  In          one  such   configuration,  it   insulates  the   judiciary  from          unwarranted legislative intrusions.                    The  courts' historic independence has its roots in the          Constitution,  which  explicitly  provides  that "[t]he  judicial          Power of the United States shall  be vested in one Supreme Court,          and in such inferior courts as the Congress may from time to time          ordain  and  establish."    U.S.  Const. art.  III,     1.   This          delegation of power serves "to safeguard litigants' right to have          claims   decided  before  judges  who  are  free  from  potential          domination by other  branches of government."   Commodity Futures                                                          _________________          Trading Comm'n v.  Schor, 478 U.S. 833, 848  (1986) (citation and          ______________     _____          internal quotation  marks omitted).   The  due administration  of          justice  demands  that  this separation  remain  inviolate.   The          plaintiffs  lament that  the  PLRA  infringes  upon  the  courts'          guaranteed separateness in two distinct ways.                    1.    Reopening  Final Judgments.    The  separation of                    1.    Reopening  Final Judgments.                          __________________________          powers  principle  forbids  Congress  from  reopening  the  final          judgments of Article III courts.   See Plaut v. Spendthrift Farm,                                             ___ _____    _________________                                          12          Inc., 514  U.S. 211, 240 (1995).   After all,  if the judiciary's          ____          power   to   render   definitive  judgments   were   subject   to          congressional control,  then the  judiciary would  become, within          its own sphere, subordinate to the legislature.                    Moving   from  the  general   to  the  particular,  the          plaintiffs  maintain  that  the PLRA  offends  this  principle by          requiring a  district  court to  rescind  relief that  the  court          already  has seen fit  to award.  In  mounting this argument, the          plaintiffs rely heavily on the Justices' observation, made in  an          earlier round  of this  litigation, that "a  consent decree  is a          final  judgment that  may be  reopened  only to  the extent  that          equity requires."  Rufo, 502 U.S. at  391.  From this thread, the                             ____          plaintiffs   weave  a  syllogism:    Congress  cannot  order  the          reopening  of final judgments without offending the separation of          powers  principle,  a consent  decree  is a  final  judgment, and          therefore  Congress  cannot  mandate  the  reopening  of  consent          decrees.                    This  reasoning  frays because  consent decrees  of the          type at issue here are not "final judgments" for the purpose of a          separation of powers  analysis.  In a recent  articulation of the          rule that the  legislature cannot interfere with  final judgments          of Article III courts, the  Supreme Court carefully carved out an          exception  and endorsed a  line of cases  sanctioning legislation          "that  altered the prospective  effect of injunctions  entered by          Article III courts."  Plaut, 514 U.S. at 232.  This exception did                                _____          not  spring  full-blown  from  Justice Scalia's  brow.    To  the                                          13          contrary, its roots burrow deep into our constitutional soil.  An          early exemplar is Pennsylvania v. Wheeling & Belmont  Bridge Co.,                            ____________    ______________________________          59 U.S. (18 How.) 421 (1855).  That hoary case  established that,          although a judgment at law is impervious  to legislative assault,          a forward-looking judgment  in equity can succumb  to legislative          action if the legislature alters the underlying rule of law.  See                                                                        ___          id. at  431-32.   More recent  examples also  exist.  See,  e.g.,          ___                                                   ___   ____          Landgraf v.  USI Film  Prods., 511 U.S.  244, 273  (1994); System          ________     ________________                              ______          Fed'n No. 91 v. Wright, 364 U.S. 642, 651-52 (1961).          ____________    ______                    Lower courts sometimes are required to follow precedent          for precedent's sake, no matter how much the yoke  chafes.  Here,          however,  our burden is light,  for the Wheeling Bridge exception                                                  _______________          is not only  mandated by precedent but also  makes logical sense.          The legitimacy  of prospective  equitable relief  rests upon  the          presumed persistence  of the conditions that originally justified          the   relief.    If  forward-looking  judgments  in  equity  were          inviolate, then one  of two scenarios would develop:   either the          legislature   would  be  stripped   of  the  ability   to  change          substantive law  once an injunction  had been issued  pursuant to          that law,  or an issued  injunction would continue to  have force          after the law  that originally gave the injunction legitimacy had          been found  wanting (and,  hence, altered).   The first  of these          possible results would  work an undue judicial  interference with          the  legislative  process,  while  the  second  would  create  an          intolerable tangle in which some laws applied to some persons and          not to  others.   Since the separation  of powers principle  is a                                          14          two-way street,  courts must  be careful not  to embrace  a legal          regime that promotes such awkward scenarios.                    To recapitulate, consent  decrees are final  judgments,          but they are  final judgments subject to revision  "to the extent          that  equity  requires."   Rufo,  502  U.S. at  391.    Plaut and                                     ____                         _____          Wheeling Bridge, read  together, teach that equity  requires, and          _______________          the separation  of  powers  principle  permits,  legislatures  to          direct  that courts  respond  to changes  in  substantive law  by          revisiting forward-looking injunctions.  See Plyler v. Moore, 100                                                   ___ ______    _____          F.3d 365,  371 (4th Cir. 1996).  The  Court stated the point with          great clarity earlier in this litigation:  "A consent decree must          of course be modified if, as it  later turns out, one or more  of          the  obligations  [it  imposes]  has  become  impermissible under          federal law."  Rufo, 502 U.S. at 388.                         ____                    The  plaintiffs try  to turn  these  verities to  their          advantage by asserting that the  underlying law here   the Eighth          Amendment   has not changed.  This is resupinate reasoning.   The          relevant underlying law in this case is not the Eighth Amendment,          as  there  has  been  no finding  of  an  ongoing  constitutional          violation.   Rather, the relevant  underlying law relates  to the          district  court's  authority to  issue  and maintain  prospective          relief absent  a violation of  a federal right, and  the PLRA has          truncated  that authority.   See  Benjamin v. Jacobson,  ___ F.3d                                       ___  ________    ________          ___, ___ (2d Cir. 1997) [1997 WL 523896, at *9].  The termination          of a  consent decree in  response to the PLRA,  therefore, merely          effectuates  Congress's decision to divest district courts of the                                          15          ability to  construct or  perpetuate prospective  relief when  no          violation of  a federal right  exists.   Given this shift  in the          relevant underlying  law, the  termination of  prospective relief          pursuant to the  PLRA does not amount to  a legislative reopening          of a final judgment.                    2.  Rules  of Decision.   The  plaintiffs next  contend                    2.  Rules  of Decision.                        __________________          that the PLRA's termination provision violates a different aspect          of  the separation  of powers  principle,  articulated in  United                                                                     ______          States v. Klein,  80 U.S. (13 Wall.)  128 (1871).  Klein  had its          ______    _____                                    _____          genesis in the aftermath of the Civil War, when Congress passed a          statute  that permitted  noncombatant  Confederate landowners  to          recover  confiscated goods  upon proof  of their  loyalty  to the          Union.   Klein,  the administrator  of  the estate  of Wilson,  a          Confederate sympathizer,  attempted  to  recover  Wilson's  goods          pursuant to  this statute.   Mindful that  the Supreme  Court had          previously  declared that  a presidential  pardon was  conclusive          proof  of loyalty,  see United  States v.  Padelford, 76  U.S. (9                              ___ ______________     _________          Wall.)  531 (1869),  Klein  tendered  evidence  that  Wilson  had          received such  a pardon.   While the  case was  pending, Congress          passed a  statute which declared  that a presidential  pardon was          proof of  disloyalty and  directed the  dismissal of any  pending          recovery action  brought on  behalf of a  pardon recipient.   See                                                                        ___          Klein, 80 U.S. at 131-34.          _____                    The  Supreme  Court  invalidated  the  new  statute  on          separation  of powers  grounds.  It  ruled that  if the  law were          allowed to stand,  then the trial court  would have "jurisdiction                                          16          of the  cause to  a given point;  but when  it ascertains  that a          certain state of things exists,  its jurisdiction is to cease and          it is  required to dismiss  the cause for want  of jurisdiction."          Id.  at 146.   Such  a  requirement "is  not an  exercise  of the          ___          acknowledged power of  Congress to make exceptions  and prescribe          regulations to the appellate power" and  thus "passe[s] the limit          which separates the legislative from the judicial power."  Id. at                                                                     ___          146-47.   The  Klein  Court distinguished  Wheeling  Bridge as  a                         _____                       ________________          situation  in which  "the court  was left  to apply  its ordinary          rules to  the new  circumstances created by  the act  [whereas in          Klein] no  new circumstances  have been  created by  legislation.          _____          But the  court is forbidden to give the effect to evidence which,          in its own  judgment, such evidence should have,  and is directed          to give it an effect precisely contrary."  Id. at 147.                                                     ___                    The  plaintiffs argue that  the case at  hand resembles          Klein  more than Wheeling  Bridge because the  law underlying the          _____            ________________          consent decree   the Eighth Amendment   remains constant, yet the          PLRA  imposes  a  rule  of  decision  by  instructing  courts  to          terminate  prospective relief.   This argument  misapprehends the          situation.   As  noted  above, the  relevant  underlying law  for          present purposes  is not the  Eighth Amendment, but the  power of          federal courts to grant prospective relief absent  a violation of          a  federal right.   Thus, the  PLRA does  not run afoul  of Klein                                                                      _____          because it does  not tamper with courts' decisional  rules   that          is,  courts remain  free to interpret  and apply  the law  to the          facts as they  discern them.  Because the PLRA leaves the courts'                                          17          adjudicatory processes intact,  it does not transgress  the Klein                                                                      _____          doctrine.   See Gavin v.  Barnstad, ___  F.3d ___, ___  (8th Cir.                      ___ _____     ________          1997) [1997 WL 434633, at *7-8].                                   B.  Due Process.                                   B.  Due Process.                                       ___________                    The  plaintiffs base their  next two objections  on the          Due Process Clause.   The first rests  on the postulate that  the          consent decree is a final  judgment, the existence of which vests          property  rights  in the  parties  that  cannot be  alienated  by          Congress.    By  purporting to  terminate  consent  decrees, this          thesis runs, the  PLRA not only reopens final  judgments but also          robs  the  judgments'  beneficiaries of  rights  secured  to them          thereunder.   The plaintiffs'  second objection  posits that  the          1979 consent decree constitutes a  contract and that due  process          limits  the extent  to  which the  federal  government can  enact          legislation  that  has  a   deleterious  effect  on   preexisting          contracts.  Both objections lack force.                    1.   Vested Rights.   The  plaintiffs' first  objection                    1.   Vested Rights.                         _____________          fails  because,   at  least   in  the   absence  of   exceptional          circumstances  well beyond  any that  are  present here,  frankly          modifiable  decrees cannot create  vested rights.   See Landgraf,                                                              ___ ________          511 U.S.  at 273 (noting  that "relief by injunction  operates in          futuro, and  that [a party]  ha[s] no vested right  in the decree          entered by  the trial  court") (citation  and internal  quotation          marks omitted).  As we  have already pointed out, consent decrees          are not  merely final  judgments, but a  special species  of that          genre   final judgments that can be "reopened . . . to the extent                                          18          that equity requires."   Rufo, 502 U.S.  at 391.  In  the instant                                   ____          case,  equity requires  termination of  the  1979 decree  because          Congress has withdrawn  the power that animated the  decree.  See                                                                        ___          18 U.S.C.A.   3626(a)(1)(A), (b)(2).                    To be sure, the plaintiffs argue that this reasoning is          circular.  But, given the tenuous nature of consent decrees, that          argument will not wash.   There is a  basic difference between  a          money  judgment and  a  consent  decree:   the  former is  fixed,          whereas the latter is necessarily impermanent.  Thus, insofar  as          a consent  decree has  prospective effect, it  must on  motion be          adjusted  to accommodate material changes of  fact or law germane          to its issuance.3  See Rufo, 502 U.S. at 393.  Here, the PLRA has                             ___ ____          altered the standard by which courts can continue forward-looking          relief, and this profound  change in the relevant underlying  law          entitles the defendants to termination of the decree.                    2.   Contract  Rights.    The  plaintiffs'  second  due                    2.   Contract  Rights.                         ________________          process objection  is equally  unavailing.  Even  if we  make two          broad assumptions  that are integral to their  position   namely,          that the consent decree is  a contract and that the PLRA  impairs          that contract     the  objection  founders.   The  Supreme  Court          delineated  the standard of  review for federal  legislation that          impairs contractual relations in National R.R. Passenger Corp. v.                                           _____________________________                                        ____________________               3This  precept  could  not   come  as  a  surprise   to  the          plaintiffs.   In  the  last modification  of the  consent decree,          under  date of  June 14,  1994,  the district  court advised  the          parties that it would entertain  future motions to modify "upon a          showing of good cause . . .  or upon a showing of material change          in circumstances."                                          19          Atchison,  Topeka & Santa Fe Ry. Co.,  470 U.S. 451 (1985).  If a          ____________________________________          substantial  impairment of a contract right  is found or assumed,          "the reviewing court next determines whether the impairment is of          constitutional  dimension."   Id. at  472.   It  engages in  this                                        ___          analysis by  examining the statute and identifying the parties to          the contract.   See id.  "When the contract is a private one, and                          ___ ___          when the impairing statute is a federal one, this next inquiry is          especially limited, and the judicial scrutiny quite minimal.  The          party  asserting a  Fifth Amendment  due  process violation  must          overcome a  presumption of  constitutionality and  establish that          the legislature  has acted in  an arbitrary and  irrational way."          Id. (citations and internal quotation marks omitted).          ___                    Even  though the federal  government is not  a party to          the "contract" in issue here (the consent decree), the plaintiffs          seek to upgrade the level of scrutiny.  Their gambit depends upon          the Court's  opinion  in Garcia  v.  San Antonio  Metro.  Transit                                   ______      ____________________________          Auth.,  469 U.S.  528 (1985),  which,  they say,  stands for  the          _____          proposition that the states have sufficient representation in the          federal  government  to  influence  its  actions,  and  that,  by          extension, the  federal sovereign's actions  should be attributed          to the  states.   From this  coign of  vantage, they  argue that,          since federal laws are enacted  by a government organized for the          benefit  of the  several states,  a  federal act  that impairs  a          contract to  which a  state is  a party  should receive  the same          degree of scrutiny  as a federal  act that impairs a  contract to          which the United States is a party.                                          20                    This ratiocination  is predicated on a strained reading          of Garcia.  The Garcia Court held that state participation in the             ______       ______          federal  government provides  a sufficient  safeguard to  prevent          federal overreaching  vis- -vis  the states.    See id.  at  552.                                                          ___ ___          There is,  however, no  basis in Garcia  or elsewhere  to suggest                                           ______          that  federal legislation  which  benefits state  governments  is          tantamount   to  self-dealing  and  thus  subject  to  heightened          scrutiny.   We therefore summarily reject the plaintiffs' reading          of  Garcia and  the attendant claim  that the  federal government              ______          somehow became a constructive party to the 1979 consent decree.                    This  gets the  grease  from the  goose.   Because  the          federal sovereign is not a party to the consent decree, either in          fact  or by  indirection,  we need  only subject  the  PLRA to  a          rational basis review.  See  National Passenger, 470 U.S. at 471-                                  ___  __________________          72; see also United  States Trust Co. v. New Jersey,  431 U.S. 1,              ___ ____ ________________________    __________          22 (1977) (holding  that "[l]egislation adjusting the  rights and          responsibilities  of contracting  parties  must  be [based]  upon          reasonable  conditions  and  of a  character  appropriate  to the          public purpose justifying its adoption").                    Stressing    that   the    PLRA   abrogates    existing          responsibilities,  the  plaintiffs make  the  obligatory argument          that   the  law  is   arbitrary  and   irrational.     But  these          animadversions vastly  overstate the case.  The PLRA only affects          agreements  that   have  at   all  times   remained  subject   to          modification  should  circumstances change.    And,  moreover, by          facilitating termination, the PLRA's termination provision forges                                          21          a practical, commonsense linkage between a changed circumstance            the  district  courts'  newfound inability  to  grant  or enforce          prospective relief absent a violation of a federal right   and an          existing  consent  decree.     Consequently,  section  3626(b)(2)          survives rational basis scrutiny.                                C.  Equal Protection.                                C.  Equal Protection.                                    ________________                    The plaintiffs also  advance a pair of  arguments based          on the Equal  Protection Clause.  First, they  note that pretrial          detainees, by  definition, have  not  yet been  convicted of  the          crime(s) with  which they  have been charged.   Thus,  they enjoy          both the  presumption of innocence,  see In re Winship,  397 U.S.                                               ___ _____________          358 (1970),  and the  right not to  be punished  prematurely, see                                                                        ___          Bell  v.  Wolfish,  441  U.S.  520  (1979).    Building  on  this          ____      _______          foundation,  the plaintiffs  assert that  the PLRA is  subject to          strict  scrutiny (which  it  fails)  because  it  abridges  these          fundamental rights.  In the  alternative, they claim that the Act          violates core  principles of equal  protection because it  has no          rational relationship to legitimate state interests.                    1.      Fundamental   Rights.      Although  the   PLRA                    1.      Fundamental   Rights.                            ____________________          circumscribes a  district court's ability  to provide prospective          relief to  pretrial detainees  (as well  as all other  prisoners)          absent  a violation  of a  federal right,  we conclude  that this          feature of the Act does not abridge the pretrial detainees' right          to be free  from punishment.   Prison  conditions either  violate          fundamental  rights (in which  event they also  violate federally          secured rights)  or they  do not  violate fundamental  rights (in                                          22          which event  they do not  violate federally secured rights).   In          the   former  case,  the  PLRA  permits   relief  to  redeem  the          fundamental right.  In the latter case, the PLRA does  not permit          relief, but as  no violation exists, the PLRA's  denial of relief          does not imperil pretrial detainees' fundamental rights.                    It is also possible  to argue that the  PLRA implicates          the  fundamental right  of access  to  the courts,  see Wolff  v.                                                              ___ _____          McDonnell, 418 U.S. 539, 578 (1974), and that, by withdrawing the          _________          power to  grant inmates prospective relief in  a manner available          to other classes of people,  the PLRA trammels inmates' rights of          access.    This  line  of  reasoning  does  not  withstand  close          examination.  Under  the PLRA, the  courthouse doors remain  open          and the withdrawal of prospective  relief   above and beyond what          is  necessary to  correct the  violation  of federally  protected          rights   does not  diminish the right of access.   In a nutshell,          while there is  a constitutional right to court  access, there is          no complementary constitutional  right to receive or  be eligible          for a particular  form of  relief.  See  Crowder v. Sinyard,  884                                              ___  _______    _______          F.2d  804, 814  (5th Cir.  1989), abrogated  on other  grounds by                                            _______________________________          Horton v. California, 496 U.S. 128 (1990).          ______    __________                    2.     Rational   Basis.      The   plaintiffs'   final                    2.     Rational   Basis.                           ________________          constitutional  challenge  suggests  that the  PLRA  violates the          Equal Protection Clause because it "singl[es] out a certain class          of citizens for  disfavored legal status or  general hardship[]."          Romer v. Evans, 116 S. Ct. 1620, 1628 (1996).  This suggestion is          _____    _____          ill-conceived.   A statute  that neither  abridges a  fundamental                                          23          right  nor operates  against a  suspect  class receives  rational          basis review  when it is  challenged under  the Equal  Protection          Clause.  See  Heller v. Doe,  509 U.S. 312,  318-19 (1993).   The                   ___  ______    ___          PLRA is such  a statute:  as  we already have explained,  it does          not impair a fundamental right,  and the plaintiffs do not assert          that  pretrial  detainees are  a suspect  class.   Thus, rational          basis review applies.                    A  statute survives rationality review if it "bear[s] a          rational   relationship   to   an   independent  and   legitimate          legislative  end."   Romer,  116  S. Ct.  at  1627.   The  PLRA's                               _____          legislative  history indicates that the drafters intended the Act          to "address  the alarming  explosion in  the number of  frivolous          lawsuits  filed by State  and Federal  prisoners," to  "mak[e] it          much more  difficult for Federal judges to issue orders directing          the  release of  convicted criminals  from  prison custody,"  141          Cong. Rec. 14,413  (1995) (statement of Sen. Dole),  and to wrest          control  of  state  penitentiaries from  federal  courts  so that          states "will be able to run prisons  as they see fit unless there          is a constitutional violation," id.  at 14,419 (statement of Sen.                                          ___          Abraham).   These purposes are clearly  legitimate.  They involve          the allocation  of public  resources, the  maintenance of  public          safety,  and  the  desire  to  institutionalize  a  state-centric          conception of  our federal  system.  The  means chosen  to effect          these  ends  are  stern, but  they  certainly  bear a  reasonable          relationship  to  the  announced legislative  goals.    From this          perspective, the PLRA easily passes rational basis review.                                          24                    The  plaintiffs try  to  undermine  this  appraisal  by          asserting that an anti-inmate animus drove Congress's approval of          the PLRA.   They  claim that  such an invidiously  discriminatory          intent  violates the Court's admonition that a legislature cannot          construct legislation  "for  the purpose  of  disadvantaging  the          group burdened  by the law."  Romer, 116 S. Ct. at 1628; see also                                        _____                      ___ ____          United States Dep't of Agric. v. Moreno, 413 U.S. 528, 534 (1973)          _____________________________    ______          ("[I]f  the constitutional conception of `equal protection of the          laws' means anything, it must at the  very least mean that a bare          congressional desire to harm a politically unpopular group cannot          constitute a legitimate governmental interest.").                    We need  not grapple  with the  intriguing question  of          whether the  Romer Court meant to add a  new "animus test" to the                       _____          armamentarium   of  rationality  review.    The  short,  entirely          dispositive  answer to the  plaintiffs' supplication is  that the          evidence in the record simply  does not show that the legislature          inappropriately sought to disadvantage the plaintiff class.                    The  only "proof" that the plaintiffs offer consists of          political rhetoric,  such as  the statement  on the  Senate floor          that "criminals, while they must be accorded their constitutional          rights, deserve  to be punished.   Obviously, they should  not be          tortured or treated cruelly.  At the same time,  they also should          not have  all the  rights and  privileges the rest  of us  enjoy.          Rather, their lives  should, on the whole, be  describable by the          old concept known as `hard time.'"  141 Cong. Rec.  14,419 (1995)          (statement of Sen. Abraham).  Passing the obvious point that such                                          25          rhetoric must  be taken with a grain of salt   elected officials,          after all, have been known to strike poses for public consumption             the most that fairly can be said  is that oratory of this sort          may  evince  a   philosophical  shift;  it  hardly   betokens  an          impermissible animus.   In all  events, the state is  well within          its  right  to  punish   persons  convicted  of  crimes,   and  a          retributive  desire to  effect such punishment  consequently does          not   offend  any  supposed  "animus  test."    Furthermore,  the          plaintiffs are not  criminals, but pretrial detainees;  they have          not been found guilty of any crimes.  Thus, even if the political          rhetoric  spotlighted  by  the  plaintiffs  qualified  as  animus          directed  at criminals, it would not constitute cognizable animus          for present purposes.                    In sum, an objective reading of the legislative history          demonstrates that the plaintiffs' inability to obtain prospective          relief does not spring from Congress's wish  to do them harm, but          from its  desire to minimize  the occasion for federal  courts to          administer  state prisons.    Consequently,  the  PLRA  does  not          succumb to  any theoretical  "animus test"  contained within  the          Equal Protection Clause.          IV.  APPLYING THE PLRA          IV.  APPLYING THE PLRA                    The  plaintiffs have a fallback position.  They contend          that, even if the PLRA is constitutional, the 1979 consent decree          should  remain intact because  (1) the district  court previously          made findings sufficient  to save the decree by  operation of the          Act, see 18 U.S.C.A.   3626(b)(2), or (2) if the findings to date               ___                                          26          are  inadequate,  the  district court  should  have  conducted an          inquiry into  whether  a  violation  of a  federal  right  exists          currently (or probably will come into existence if the strictures          of the consent decree are lifted) before  implementing the PLRA's          termination provision.  We reject both contentions.                    Answering  the  question of  whether  prison conditions          constitute an ongoing violation of a federal right under the PLRA          necessitates  both a  definition of  the  right at  stake and  an          assessment  of  a  specific   compendium  of  prison  conditions.          Accordingly, such a  question comprises a mixed  question of fact          and  law, the  answer  to  which we  review  "along a  degree-of-          deference  continuum,  ranging  from  plenary  review   for  law-          dominated  questions  to  clear-error review  for  fact-dominated          questions."  Johnson  v. Watts Regulator Co., 63  F.3d 1129, 1132                       _______     ___________________          (1st Cir. 1995).   Here, the question is more factual than legal:          inasmuch as the double bunking  of pretrial detainees does not in          and of itself violate the  Constitution, see Bell v. Wolfish, 441                                                   ___ ____    _______          U.S. at  541, the  district  court's conclusion  that the  double          bunking of  which the plaintiffs  continue to complain is  not in          violation  of a  federal right  must  be challenged,  if at  all,          principally on the facts.  Thus, the standard of review is highly          deferential.  See Huguley v.  General Motors Corp., 999 F.2d 142,                        ___ _______     ____________________          146 (6th Cir. 1993).                    We  have carefully reviewed  the record and  culled out          the sparse factual  findings that the court made  in the relevant          time frame.  No useful purpose would be served by examining these                                          27          findings in minute detail.   Judge Keeton concluded that they did          not satisfy the  requirements of section 3626(a) or (b).   See D.                                                                     ___ __          Ct. Op., 952 F. Supp. at 880.  A trial court generally is thought          _______          to be the best interpreter of its own prior rulings and findings,          see,   e.g.,  Martha's  Vineyard   Scuba  Headquarters,  Inc.  v.          ___    ____   _______________________________________________          Unidentified,  Wrecked & Abandoned  Steam Vessel, 833  F.2d 1059,          ________________________________________________          1066-67 (1st Cir. 1987);  Lefkowitz v. Fair, 816 F.2d 17, 22 (1st                                    _________    ____          Cir. 1987), and this case is no exception.  At any rate, we agree          with Judge  Keeton's conclusion.    It is  simply implausible  to          suggest, on this record, that  the district court's assessment of          the existing factual findings is clearly erroneous.                    The  plaintiffs'  follow-on  argument   gains  them  no          ground.  As  to the conditions that presently exist,  we defer to          the  district court's  intimate familiarity with  this protracted          litigation  and  to  its informed  evaluation  of  current prison          conditions.  See D. Ct. Op., 952 F. Supp. at 880  (observing that                       ___ __________          "no  evidence  is  before  the court  to  support  findings  that          defendants are not  in compliance with the terms  of the modified          Consent  Decree").    Deference  is  especially appropriate  here          since, under the  terms of an order  that it entered on  June 14,          1994, the  district court  for some time  had been  receiving and          evaluating periodic reports from the Sheriff concerning incidents          of assaultive behavior, rape, disease, and the like at the Nashua          Street jail.                    As  to what the  future may bring,  we cannot criticize          Judge Keeton's reluctance to play the oracle.  Presented with the                                          28          opportunity  to  make  further   findings  before  deciding   the          defendants' motions, the judge declined.  He noted several cogent          reasons  why it  made sense to  leave the  question of  whether a          violation of  a  federal right  might follow  the termination  of          prospective relief under the consent  decree to another day.  See                                                                        ___          id.          ___                    We discern no error.   This is neither the time nor the          place to press  an inherently speculative claim of  harm to come.          The PLRA  imposes no  obligation on  the  trial court  to make  a          predictive inquiry  into future conditions before  terminating an          existing consent decree, and we are not aware of  any other basis          for burdening  the court with  such a requirement.   Quite often,          "[p]resent fears  are less  than horrible  imaginings."   William          Shakespeare, Macbeth, act 1, sc. 3 (1605).  If, in this instance,                       _______          the plaintiffs' trepidation proves justified, they remain free to          initiate a new  round of proceedings designed to  show that post-          termination prison conditions actually do violate their federally          protected rights.          V.  VACATING THE CONSENT DECREE          V.  VACATING THE CONSENT DECREE                    Having  construed the  PLRA  and established  that  its          termination-of-prospective-relief provision passes constitutional          muster, that the conditions for  exemption have not been met, and          that the Act's mandate  requires the district court to  terminate          the consent decree,  we now mull whether that  mandate means that          an order must be entered  not only terminating the consent decree          but actually vacating it.  The  district court thought not.   See                                                                        ___                                          29          D. Ct. Op., 952 F. Supp. at 883-84.  We agree.          __________                    The  defendants'   opposition  is   easily  dispatched.          Nothing in the PLRA or its legislative history speaks of vacating          consent decrees.  Congress chose  to use the verb "terminate" and          to eschew the  verb "vacate."  The distinction  between these two          words is clear:   "terminate"  means "to  put an end  to" or  "to          end,"  Black's Law Dictionary at 1471, whereas "vacate" means "to                 ______________________          annul" or "to render . . . void," id. at 1548.                                            ___                    In  the  present  context, this  distinction  may  well          possess practical  significance.  Cf.  Benjamin, ___ F.3d  at ___                                            ___  ________          [1997 WL 523896, at *15-16]  (explaining that court's view of the          distinction between terminating prospective relief and vacating a          consent decree).  While terminating a consent decree strips it of          future  potency, the  decree's past  puissance  is preserved  and          certain of its collateral effects may endure.  Vacating a consent          decree,  however, wipes the  slate clean, not  only rendering the          decree sterile  for future  purposes, but  also eviscerating  any          collateral effects and, indeed, casting a shadow on past  actions          taken under the decree's imprimatur.  As nothing in the PLRA even          hints  that  consent  decrees must  be  vacated  when prospective          relief is terminated,  we uphold the district court's ruling that          the PLRA does not require vacation of the 1979 decree.          VI.  CONCLUSION          VI.  CONCLUSION                    We need go no further.   To the extent that the parties          advance  other arguments,  we  reject  them out  of  hand.   None                                          30          requires elaboration.4                    For the reasons stated herein, we affirm so much of the          judgment below that (a) found  the PLRA to be constitutional, (b)          terminated  all prospective relief under the 1979 consent decree,          and (c) refused to vacate that decree.   We direct, however, that          the judgment be  revised to terminate  the consent decree  itself          and  we  remand for  the entry of  a modified judgment  (together          with such further proceedings, if  any, as the district court may          deem necessary in light of this opinion).                    Affirmed as modified  and remanded.  All  parties shall                    Affirmed as modified  and remanded.  All  parties shall                    __________________________________   __________________          bear their own costs.          bear their own costs.          ____________________                                        ____________________               4The  Commissioner  moved  below for  vacation  of  the 1979          consent decree under Fed.  R. Civ. P. 60(b)  and now appeals  the          denial of that  motion.  We need  not address that aspect  of the          matter.  At oral argument  in this court, the Commissioner agreed          that if the consent decree were to be terminated, the  Rule 60(b)          issue could  be set to one side.  We take the Commissioner at his          word and  therefore express  no opinion as  to the merits  of the          Rule 60(b) claim.                                          31